                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

RICHARD FERRY,
                                                          Civil No. 3:18-cv-01891-HZ
            Plaintiff,
                                                             OPINION AND ORDER
      v.

KEVIN DOOHAN, et al.,

            Defendants.

      RICHARD FERRY
      P.O. Box 91432
      Portland, OR 97291

            Plaintiff Pro Se

      KIMBERLY A. STUART
      Assistant County Counsel
      Office of Washington County Counsel
      155 N. First Avenue
      Suite 340, MS #24
      Hillsboro, OR 97124

            Attorneys for Defendants

   1 - OPINION AND ORDER -
HERNÁNDEZ, Judge.

       Plaintiff brings this civil rights action pro se. Currently before the Court is Plaintiff's Motion

for Preliminary Injunction1 (ECF No. 2), which came before the Court for hearing on November 19,

2018. For the reasons that follow, the Court DENIES a preliminary injunction.

                                         BACKGROUND

       Plaintiff is currently on post prison supervision ("PPS") from a Washington County Circuit

Court conviction on charges of Sexual Abuse in the First Degree and Sexual Abuse in the Third

Degree. This is the second civil rights action initiated by Plaintiff alleging violations of his

constitutional rights in connection with the enforcement of the conditions of Plaintiff's PPS release

as set forth in an August 8, 2016, Order issued by the Oregon Board of Parole and Post-Prison

Supervision (the "Board"). In the first action, Ferry v. Doohan, Case No. 3:18-cv-00153-AC, this

Court issued an Opinion and Order (ECF No. 22) denying Plaintiff's motion for preliminary

injunction. The background facts from that Opinion and Order are incorporated herein by reference,

and supplemented below as necessary.

       In his current Motion, Plaintiff seeks an order enjoining Defendants from (1) requiring him

to submit to a polygraph examination in violation of his Fifth Amendment right to be free from self-

incrimination; (2) demanding that Plaintiff sign a Release of Information ("ROI") for records from

a mental health treatment program in violation of Plaintiff's right to privacy under the First, Ninth,

and Fourteenth Amendments; (3) prohibiting Plaintiff attending religious services at the church of




       1
       Plaintiff also sought a temporary restraining order by the same motion, which Chief Judge
Michael A. Mosman denied by his Order (ECF No. 5) of October 30, 2018.

   2 - OPINION AND ORDER -
his choice in violation of the First Amendment; and (4) retaliating against Plaintiff for exercising his

right to redress his grievances with the Court under the First and Fourteenth Amendments.

                                       LEGAL STANDARDS

        “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.

Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008). “A plaintiff seeking a preliminary

injunction must establish [1] that he is likely to succeed on the merits, [2] that he is likely to suffer

irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in his favor,

and [4] that an injunction is in the public interest.” Id. at 20 (emphasis added); Alliance for the Wild

Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). In the Ninth Circuit, assuming the other

elements of the Winter test are met, a “sliding scale” approach may be taken and “[a] preliminary

injunction is appropriate when a plaintiff demonstrates . . . that serious questions going to the merits

were raised and the balance of hardships tips sharply in the plaintiff's favor.” Alliance for the Wild

Rockies, 632 F.3d at 1131-35 (“‘serious questions’ approach survives Winter when applied as part

of the four-element Winter test”). Where, as here, the plaintiff seeks a mandatory injunction that

goes beyond maintaining the status quo, he must demonstrate that the facts and law clearly favor an

injunction. Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015); see also Am. Freedom Def.

Initiative v. King Cty., 796 F.3d 1165, 1173 (9th Cir. 2015) (mandatory injunctions are disfavored

and will not be entered in doubtful cases).

                                            DISCUSSION

I.      Polygraph Examinations

        Plaintiff alleges Defendants are violating his rights against self-incrimination by requiring

him to submit to polygraph examinations as a condition of his release. For the reasons stated in the


     3 - OPINION AND ORDER -
Court's Opinion and Order denying a preliminary injunction in the prior action, the Court denies

Plaintiff's current request. To the extent Plaintiff contends relief should be granted based on the

alleged prosecution of another inmate for disclosures made in a PPS polygraph examination, the

Court finds Plaintiff's citation to that case is not persuasive. Accordingly, Plaintiff has not

established a likelihood of success on the merits of this claim. Moreover, Plaintiff has not

demonstrated the likelihood of irreparable harm, as Plaintiff stated at the hearing on his Motion that

he underwent and successfully passed a recent maintenance polygraph examination. Finally, the

balance of equities and public interest continue to weigh against Plaintiff.

II.     ROI For Mental Health Treatment Records

        Plaintiff also seeks an injunction preventing Defendants from requiring Plaintiff to release

information pertaining to mental health treatment provided Plaintiff at Sequoia Mental Health

Services. Plaintiff alleges he enrolled in an anger management program at Sequoia "on his own apart

from anything" required as sex offender treatment under the terms of his PPS release. He further

alleges that his sex offender treatment provider concluded that Plaintiff fully complied with the

release condition of "[e]ntry into and completion of or successful discharge from a sex offender

treatment program approved by the board, supervisory authority or supervising officer." Plaintiff

alleges the requirement that he release information from Sequoia violates his Ninth and Fourteenth

Amendment rights to private, confidential, and privileged communication with his treatment

providers.

        Defendants, however, submit evidence that Plaintiff's treatment at Sequoia is an ongoing part

of the sex offender treatment required under the conditions of his PPS release. Specifically,

Defendant Vice expressed concern that Plaintiff's treatment at Sequoia "would not qualify as sex


      4 - OPINION AND ORDER -
offender treatment and that Sequoia as a mental health services provider, may not have sufficient

training on sex offender related issues."

       Plaintiff has not established a basis for preliminary injunctive relief on this claim. To the

extent Plaintiff premises his claim on the Ninth Amendment, he fails to state a claim upon which

relief may be granted and, perforce, cannot demonstrate a likelihood that he will prevail on the merits

of his claim. See Strandberg v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986) ("the [N]inth

[A]mendment has never been recognized as independently securing any constitutional right, for

purposes of pursuing a civil rights claim") (citations omitted). Plaintiff fares no better under the

Fourteenth Amendment. As a person on post-prison supervision, Plaintiff has a lower expectation

of privacy. Samson v. California, 547 U.S. 843, 852 (2006).

       Moreover, there is a factual dispute as to the status of Plaintiff's sex offender treatment.

Defendants' declarations establish that their purpose in obtaining an ROI for Plaintiff's treatment

records at Sequoia was to establish whether Plaintiff was complying with this requirement. As

noted, Plaintiff contends he was "successfully discharged" from sex offender treatment and,

therefore, that the Sequoia records are no longer relevant to the conditions of his release. Given the

differing positions of the parties, the Court concludes Plaintiff has not demonstrated a likelihood of

success on the merits on this claim. See Int’l Molders’ and Allied Workers’ Local Union No. 164

v. Nelson, 799 F.2d 547, 551 (9th Cir. 1986) (“[i]n deciding a motion for preliminary injunction, the

district court is not bound to decide doubtful and difficult questions of law or disputed questions of

fact”) (internal citations omitted). Finally, Plaintiff has not established he is likely to establish

irreparable harm as a result of the release of information (which he provided Defendants prior to the

hearing), or that it would not be equitable or in the public’s interest to continue their supervision.


   5 - OPINION AND ORDER -
III.      Freedom of Religion

          Plaintiff alleges he is a devoted Catholic and his religious beliefs are closely held. He alleges

Defendants have prevented him from attending mass at a Catholic church and instead informed him

he can only attend church services at the Sonrise non-denominational church. He alleges Defendants

have thereby violated his right to free exercise of religion and his rights under the Establishment

Clause.

          Defendants submit evidence that on or about June 26, 2018, Plaintiff requested a

modification of his PPS conditions to allow him to attend mass at his Catholic church. Defendant

Vice explained to Plaintiff that once he was in compliance with the terms and conditions of his PPS,

she would be willing to speak to an authorized representative of Plaintiff’s church to develop an

acceptable safety plan. Defendant Vice states that safety plans are developed between the sex

offender treatment provider, the parole officer, and the client. At the time Plaintiff made his request

to attend church, Vice states that Plaintiff was not in compliance with the terms of his release which

in turn raised barriers to the creation of a safety plan, as Plaintiff still had unresolved full-disclosure

polygraph issues, and refused to participate in answering questions.

          At the hearing, Plaintiff stated that Defendants will not allow Plaintiff to attend Catholic

mass unless and until Plaintiff admits culpability for his crimes, which he refuses to do because he

maintains his innocence. Plaintiff further argued that Defendants’ position that he is not in

compliance with the conditions requiring sex offender treatment is contradicted by the sex offender

treatment provider’s statement that he was “successfully discharged” from treatment.

          Defendant Vice also states that sex offender clients may generally attend Sonrise Church, a

non-denominational church, but a safety plan would still be required. At the hearing, Plaintiff


       6 - OPINION AND ORDER -
countered that other sex offenders under PPS supervision routinely attended services at Sonrise

without a safety plan, though Plaintiff did not present evidence to substantiate this statement.

Plaintiff also stated that Defendants at no time mentioned the need for a safety plan before he would

be allowed to attend services at Sonrise.

       The Free Exercise Clause of the First Amendment “withdraws from legislative power, state

and federal, the exertion of any restraint on the exercise of religion.” Abington School Dist. v.

Schempp, 374 U.S. 203, 222-23 (1963). A free exercise inquiry “asks whether government has

placed so substantial a burden on the observation of a central religious belief or practice and, if so,

whether a compelling government interest justifies the burden.” Hernandez v. Commissioner, 490

U.S. 680, 699 (1989).

       As a convicted sex offender, Plaintiff does not enjoy the same level of freedom accorded

others in society:

       [P]arolees and other conditional releasees are not entitled to the full panoply of rights
       and protections possessed by the general public. Quite to the contrary, the Court has
       recognized that “those who suffered a lawful conviction” are properly subject to a
       “broad range of [restrictions] that might infringe constitutional rights in free society.”

United States v. Kinkade, 379 F.3d 813, 833-34 (9th Cir. 2004) (quoting McKune v. Lile, 536 U.S.

24, 36 (2002)) (footnote omitted). Although Plaintiff is not necessarily entitled to the same level of

constitutional rights as the rest of the citizenry, however, “claims of civil rights violations are not

completely closed to him.” Burchett v. Bromps, Case No. CV-07-00346-JLQ, 2008 WL 5000242,

at *3 (E.D. Wash. Nov. 20, 2008), rev’d on other grounds, 380 Fed. Appx. 568 (9th Cir. 2010).

       The terms of Plaintiff’s PPS include a “prohibition against being present more than one time,

without the prior written approval of the board, supervisory authority or supervision officer, at a



   7 - OPINION AND ORDER -
place where persons under 18 years of age regularly congregate.” As Defendant Vice notes, Plaintiff

may obtain permission to attend Catholic services upon implementation of a safety plan with his

parole officer and a representative of the church.

       The limitations placed on Plaintiff by his PPS conditions of release do not represent a

substantial burden on the observation of a central religious belief or practice. See Burchett, 2008 WL

5000242, at *3 (limitation requiring sex offender parolee to seek permission to attend church

services “cannot be considered anything more than an inconvenience”). Moreover, the government

has a compelling interest in making sure the community is protected from pedophile sex offenders.

Id.; see also Hunter v. Trautwein, Case No. 05-215-ST, 2006 WL 3463441, at *7 (D.Or. Nov. 28,

2006) (no evidence of constitutional violation where conditions of release required sex offender

parolee to obtain approval from parole officer to attend church services).

       To the extent Plaintiff argues Defendants are improperly withholding permission because

they incorrectly deem he is not in compliance with the requirement for sex offender treatment, in

light of the factual dispute over what constitutes “compliance” and whether Plaintiff has satisfied

those requirements, Plaintiff has not established a likelihood of success on the merits of his free

exercise claim.2

       Under the Establishment Clause of the First Amendment, “[n]either a state nor the Federal

Government . . . can force nor influence a person to go to or to remain away from church against his



       2
          The Court notes that Defendant Vice also identified Plaintiff’s continued denial of his
offenses as a factor in his non-compliance which prevented formulation of a safety plan. The Court
finds it unlikely that the state could require a sex offender to admit his offenses before allowing even
the consideration of a safety plan to attend church, but notes that, in any event, there are sufficient
questions of fact as to the other issues of Plaintiff’s compliance such that he has not established a
substantial likelihood of success on the merits.

   8 - OPINION AND ORDER -
will or force him to profess a belief in any religion.” Everson v. Board of Education of Ewing

Township, 330 U.S. 1, 15-56 (1940). “It is beyond dispute that, at a minimum, the Constitution

guarantees that government may not coerce anyone to support or participate in religion or its

exercise.” Lee v. Weisman, 505 U.S. 577, 587 (1982). In the Ninth Circuit, to determine whether

there was government coercion of religious activity, the mode of inquiry is “as follows: ‘first, has

the state acted; second, does the action amount to coercion; and third, is the object of the coercion

religious rather than secular.’” Inouye v. Kemna, 504 F.3d 705, 713 (9th Cir. 2007) (quoting Kerr

v. Farrey, 95 F.3d 472, 479 (7th Cir. 1996)).

        Here, Plaintiff alleges Defendants told him he could only attend church services at Sonrise,

but Defendants present evidence to the contrary. Again, in light of the disputed facts on this claim,

the Court finds Plaintiff has not established a likelihood of succeeding on the merits of his claim that

Defendants are violating his rights under the Establishment Clause. Moreover, Plaintiff has not

established he will suffer irreparable harm, that the balance of equities tip in his favor, or that a

mandatory injunction would be in the public’s interest.

IV.     Retaliation

        Finally, Plaintiff alleges Defendants are retaliating against him for exercising his right to

redress his grievances by prohibiting Plaintiff from associating with his son and members of his

wife’s family. The Oregon Court of Appeals recently addressed the conditions of Plaintiff’s

supervision pertaining to contact with his son and his in-laws. In Ferry v. Board of Parole and

Post-Prison Supervision, 293 Or. App. 216, 427 P.3d 1123 (2018), the court noted Plaintiff’s

challenge to the condition prohibiting contact with his minor son was moot, as his son reached

majority while the case was pending. Id. at 219. The court further found that the Board erred as a


      9 - OPINION AND ORDER -
matter of law in applying a restriction on contact with Plaintiff’s wife’s family, and reversed and

remanded the case for further consideration by the Board. Id. Because the restrictions on Plaintiff’s

contact with his son and wife’s family are no longer in effect, no injunctive relief is necessary.

Moreover, Plaintiff’s remedy for the alleged prior denial of familial association would appropriately

be in the form of damages and, as such, Plaintiff cannot establish that he is likely to suffer irreparable

harm in the absence of preliminary relief. See Rent-A-Ctr., Inc. v. Canyon Television & Appliance

Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (irreparable harm for the purposes of a preliminary

injunction is traditionally defined as harm for which there is no adequate legal remedy, such as an

award of damages).

                                           CONCLUSION

        For these reasons, the Court DENIES Plaintiff’s Motion for Preliminary Injunction (ECF No.

2).

        IT IS SO ORDERED.

        DATED this          day of November, 2018.



                                                Marco A. Hernández
                                                United States District Judge




      10 - OPINION AND ORDER -
